             Case 1:21-cv-02163-KPF Document 22 Filed 04/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                           21-cv-02163-KPF (KNF)
AMR CORPORATION,                                                Case No. 11-15463 (SHL)
                        Debtor.


CAROLYN FJORD, et al.
                                                              Adv. Case No. 13-1392 (SHL)
                        Plaintiffs-Appellants
                 v.
AMR CORPORATION, et al.
                        Defendants-Appellees.



                                REVISED SCHEDULING ORDER


        Upon consideration of the parties’ joint letter motion (Dkt. #21), IT IS HEREBY ORDERED that:

        1.       Appellants shall file and serve their brief on or before May 11, 2021;

        2.       Appellee shall file and serve its brief on or before June 22, 2021; and

        3.       Appellants shall file and serve any reply brief on or before July 13, 2021.




SO ORDERED:




    HON. KATHERINE POLK FAILLA
       United States District Judge


Dated:        April 15, 2021
              New York, New York
